     Case 2:18-cr-00142 Document 45 Filed 01/06/21 Page 1 of 9 PageID #: 215




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                           Plaintiff,

v.                                       CRIMINAL ACTION NO. 2:18-cr-00142

JOSHUA I. MORRISON,

                           Defendant.



                     MEMORANDUM OPINION AND ORDER

       Pending before the court is Defendant Joshua Morrison’s Motion for

Compassionate Release and to Appoint Counsel. [ECF No. 43]. The court, in deciding

such motions, will consider the following: whether the defendant has exhausted his

administrative remedies, has demonstrated “extraordinary and compelling reasons,”

is not a danger to the safety of others, and the 18 U.S.C. § 3553(a) factors. In deciding

what constitutes “extraordinary and compelling reasons” for release by reason of

COVID-19, this court has held a defendant must demonstrate that he has a medical

condition listed by the Centers for Disease Control and Prevention as causing an

increased risk of severe illness from COVID-19 and that he is at a facility which

cannot effectively prevent the spread of the virus. Given this standard, the court finds

it appropriate to resolve this Motion without further briefing or filings. For the

reasons that follow, the Motion is DENIED without prejudice.
    Case 2:18-cr-00142 Document 45 Filed 01/06/21 Page 2 of 9 PageID #: 216




   I.      Background

         On November 15, 2018, I sentenced Mr. Morrison to 37 months of

imprisonment followed by ten years of supervised release following his conviction for

the sexual abuse of a minor. [ECF No. 36]. Mr. Morrison is currently incarcerated at

Low Security Federal Correctional Institution Butner (“FCI Butner Low”) with a

projected release date of July 24, 2021. Find an Inmate, Fed. Bureau of Prisons,

https://www.bop.gov/inmateloc (last visited January 6, 2021).

         Mr. Morrison now petitions the court, arguing that the combination of his

health issues and the COVID-19 pandemic constitute “extraordinary and compelling

reasons” for his release. [ECF No. 43, at 1]. According to Mr. Morrison, he suffers

from sleep apnea and has a heart arrhythmia. [ECF No. 43, at 5]

   II.      Discussion

         The First Step Act “embodies Congress’s intent to reduce the Bureau of

Prison’s [“BOP”] authority over compassionate release petitions and authorizes the

district courts to exercise their independent discretion to determine whether there

are ‘extraordinary and compelling reasons’ to reduce a sentence.” United States v.

Galloway, No. CR RDB-10-0775, 2020 WL 2571172, at *3 (D. Md. May 21, 2020)

(internal citations removed); see also United States v. Stephenson, No. 3:05-CR-

00511, 2020 WL 2566760, at *5 (S.D. Iowa May 21, 2020) (“Unqualified deference to

the BOP no longer makes sense now that the First Step Act has reduced the BOP’s

role.”).

         For me to reduce Mr. Morrison’s sentence under compassionate release, I must




                                           2
    Case 2:18-cr-00142 Document 45 Filed 01/06/21 Page 3 of 9 PageID #: 217




find that Mr. Morrison has exhausted his administrative remedies and has

demonstrated “extraordinary and compelling reasons,” and find that his release is

consistent with § 3553(a) factors. See e.g., United States v. Howard, No. 4:15-CR-

00018-BR, 2020 WL 2200855, at *2 (E.D.N.C. May 6, 2020); U.S.S.G. § 1B1.13 (2018).

As I will explain, to find “extraordinary and compelling reasons” exist by reason of

COVID-19, Mr. Morrison must demonstrate that he has a medical condition listed by

the Centers for Disease Control and Prevention (“CDC”) as causing an increased risk

of severe illness from COVID-19 and that he is at a facility which cannot effectively

prevent the spread of the virus.

      Mr. Morrison has not satisfied all of those requirements, and I do not reduce

his sentence today.

      a) Exhaustion of Administrative Remedies and Section 3582(c)(1)(A)

      The First Step Act empowers criminal defendants to request compassionate

release for “extraordinary and compelling reasons.” 18 U.S.C § 3582(c)(1)(A)(i). But

before they make such requests, defendants must ask BOP to do so on their behalf

and then wait 30 days. See § 3582(c)(1)(A). Upon such a motion from BOP or from a

defendant (after BOP denies the request or thirty days have elapsed since the request

was filed), a court “may reduce the term of imprisonment . . . .” 18 U.S.C.

§ 3582(c)(1)(A)(i); see also United States v. McCoy, --- F.3d ---, 2020 WL 7050097, at

*8 (4th Cir. Dec. 2, 2020).

      Mr. Morrison attached documentation to his Motion which shows that he

requested compassionate release from the warden at FCI Butner Low on June 29,




                                          3
    Case 2:18-cr-00142 Document 45 Filed 01/06/21 Page 4 of 9 PageID #: 218




2020. [ECF No. 43, at 8]. Mr. Morrison’s request was denied by the warden on July

13, 2020. [ECF No. 43, at 8].

Because more than thirty days have passed since Mr. Morrison sent his initial

request to the warden, I find that Mr. Morrison has exhausted his administrative

remedies. As such, I now turn to whether Mr. Morrison has alleged extraordinary and

compelling reasons that would justify compassionate release.

   b) Extraordinary and compelling reasons for release

       Once an inmate has satisfied administrative exhaustion, a court may reduce

his sentence upon a finding of “extraordinary and compelling reasons.” See 18 U.S.C.

§ 3582(c)(1)(A).

       There are “disagreements [among district courts] about the precise definition

of ‘extraordinary and compelling reasons’ justifying compassionate release.”1 United

States v. Cotinola, No. 13-CR-03890-MV, 2020 WL 2526717, at *3 (D.N.M. May 18,

2020). But the United States Court of Appeals for the Fourth Circuit has clarified

that district courts are not bound by the enumerated extraordinary and compelling

reasons listed in Guidelines § 1B1.13 because the Guidelines have not been updated




1The   specific extraordinary and compelling reasons listed in the Sentencing
Guidelines for BOP to consider include i) the defendant is suffering from a terminal
or serious medical condition; ii) age of defendant; iii) family circumstances of
defendant; and iv) “other reasons.” U.S.S.G. § 1B1.13; United States v. Bass, No. 1:10-
CR-166 (LEK), 2020 WL 2831851, at *3–4 (N.D.N.Y. May 27, 2020). “Following the
passage of the First Step Act, courts may independently determine whether such
‘other reasons’ are present in a given case, without deference to the determination
made by the BOP.” United States of America v. Thaher, No. 17 CR. 302-3 (KPF), 2020
WL 3051334, at *4 (S.D.N.Y. June 8, 2020).



                                          4
    Case 2:18-cr-00142 Document 45 Filed 01/06/21 Page 5 of 9 PageID #: 219




since the passage of the First Step Act. United States v. McCoy, --- F.3d ---, 2020 WL

7050097, at *8 (4th Cir. Dec. 2, 2020) (“As of now, there is no Sentencing Commission

policy statement ‘applicable’ to the defendants’ compassionate-release motions, which

means the district court need not conform . . . to § 1B1.13 in determining whether

there exist ‘extraordinary and compelling reasons’ for a sentence reduction.”).

“District Courts are ‘empowered . . . to consider any extraordinary and compelling

reason for release that a defendant might raise.’” McCoy, at *9 (quoting United States

v. Zullo, 976 F.3d 228, 230 (2d Cir. 2020)).

      Many courts have found “extraordinary and compelling” reasons “supporting

release on the basis of a combination of dire prison conditions and underlying health

conditions that increase the likelihood of severe illness from COVID-19.” See e.g.,

Bass, 2020 WL 2831851, at *7 (citing e.g., Rodriguez, 2020 WL 1627331, at *9 (finding

an “extraordinary and compelling reason” on the basis of the inmate’s diabetes, high

blood pressure, and liver abnormalities, the outbreak at FCI Elkton, and the short

period remaining on his sentence); United States v. Sawicz, No. 08-CR-287 (ARR),

2020 WL 1815851, at *2 (E.D.N.Y. Apr. 10, 2020) (finding an “extraordinary and

compelling reason” on the basis of the inmate’s hypertension and conditions at FCI

Danbury). I previously granted compassionate release to a defendant who was

immunocompromised—suffering from a liver disease, Hepatitis C. See United States

v. White, No. 2:17-CR-00198-4, 2020 WL 3244122, at *6 (S.D. W. Va. June 12, 2020);

see also Coronavirus Disease 2019 (COVID-19): People with Certain Medical

Conditions,       CDC,        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-




                                           5
   Case 2:18-cr-00142 Document 45 Filed 01/06/21 Page 6 of 9 PageID #: 220




precautions/people-with-medical-conditions.html (last visited Sept. 20, 2020) (listing

“immunocompromised state” as an underlying medical condition causing an

“increased risk for severe illness from COVID-19”).

      In addition, many courts rely upon CDC guidance for whether a medical

condition constitutes an “extraordinary and compelling” reason for release. See e.g.,

United States v. Salvagno, No. 5:02-CR-51 (LEK), 2020 WL 3410601, at *4 (N.D.N.Y.

Apr. 23, 2020), reconsideration denied (June 22, 2020) (“The Centers for Disease

Control and Prevention has advised that people with hypertension face an increased

risk of severe illness from COVID-19.”); United States v. Nygren, No. 1:16-CR-00106-

JAW, 2020 WL 4208926, at *12 (D. Me. July 22, 2020) (“Based on the medical records

in this case and the CDC guidance . . . .”); United States v. Bell, No. 18-CR-60115-

BB-4, 2020 WL 4217724, at *4 (S.D. Fla. July 23, 2020) (“CDC guidance indicates

that individuals with the following health conditions are at a higher risk of

contracting severe illness due to COVID-19 . . . .”). And many courts reject

compassionate release petitions when the defendant does not suffer from any

conditions recognized by CDC as causing an increased risk of severe illness from

COVID-19. See e.g., United States v. Adeyemi, No. CR 06-124, 2020 WL 3642478, at

*19 (E.D. Pa. July 6, 2020) (“Mr. Adeyemi’s asthma does not currently fit the Centers

for Disease Control and Prevention’s high-risk category.”); United States v. Mollica,

No. 2:14-CR-329-KOB, 2020 WL 2811504, at *3 (N.D. Ala. May 29, 2020) (“Ms.

Mollica is under 65 and the CDC has not listed the underlying conditions from which

she suffers as creating particular risk for COVID-19.”); United States v. Arroyo, No.




                                          6
    Case 2:18-cr-00142 Document 45 Filed 01/06/21 Page 7 of 9 PageID #: 221




2:19-CR-54-1-TLS-JPK, 2020 WL 3118787, at *4 (N.D. Ind. June 12, 2020) (“High

cholesterol is not listed on the CDC website as a risk factor related to COVID-19 . . .

.”); United States v. Cosby, No. 18CR4474-JAH, 2020 WL 3840567, at *4 (S.D. Cal.

July 7, 2020) (“CDC has not listed epileptic seizures as a condition that places

individuals at a higher risk of severe illness.”); United States v. Frazer, No. CR 19-

110, 2020 WL 2404893, at *2 (E.D. Pa. May 12, 2020) (“Sleep apnea is not listed by

the CDC as a serious underlying medical condition that could increase a person’s risk

for severe illness from COVID-19.”).

      I join other courts in holding that I cannot find that “extraordinary and

compelling” reasons exist to grant release because of COVID-19 unless the inmate

has a condition that makes him or her more at risk for developing a serious illness

from COVID-19 and the facility where the inmate is housed has conditions such that

its inmates are at a high risk of contracting COVID-19. See United States v. Raia,

954 F.3d 594, 594 (3d Cir. 2020) (“But the mere existence of COVID-19 in society and

the possibility that it may spread to a particular prison alone cannot independently

justify compassionate release . . . .”); United States v. Penaloza, No. 19-238, 2020 WL

1555064, at *2 (D. Md. Apr. 1, 2020) (“[T]he mere presence of the virus, even in the

detention setting, does not translate to the release of a person accused.”).

      In deciding which conditions result in an inmate being a higher risk for

COVID-19, I will defer to CDC’s list of medical conditions causing an increased risk

of severe illness from COVID-19. See Coronavirus Disease 2019 (COVID-19): People

with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-




                                           7
    Case 2:18-cr-00142 Document 45 Filed 01/06/21 Page 8 of 9 PageID #: 222




ncov/need-extra-precautions/people-with-medical-conditions.html      (last    visited

January 6, 2021). Using CDC guidance will allow for more predictable standards in

deciding which defendants have “extraordinary and compelling” reasons justifying

release.

      If an inmate can demonstrate that he or she has a condition identified by CDC,

next, the defendant must show that his or her prison conditions are such that BOP

cannot effectively prevent the spread of COVID-19. Factors include but are not

limited to the steps BOP has taken to stop the spread of COVID-19 in that particular

prison and steps to follow CDC guidance, the ability of inmates to socially distance,

the amount of hygiene products and face masks provided to inmates, and the number

of COVID-19 cases in that prison.

      Here, Mr. Morrison has not presented sufficient evidence that he has a

condition that makes him at risk for developing serious illness from COVID-19. The

CDC does not list sleep apnea or a heart arrhythmia as underlying medical condition

sthat presents an increased risk for a person of any age developing a severe illness

from COVID-19. See Coronavirus Disease 2019 (COVID-19): People with Certain

Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited January 6, 2021).

      Because Mr. Morrison has not been diagnosed with a qualifying underlying

condition, I do not find extraordinary and compelling reasons justifying his release.

Therefore, I need not determine whether the conditions at FCI Butner Low are such




                                         8
   Case 2:18-cr-00142 Document 45 Filed 01/06/21 Page 9 of 9 PageID #: 223




that BOP cannot effectively prevent the spread of COVID-19 or whether the 18 U.S.C.

§ 3553(a) factors support a reduced sentence in this case.

  III. Conclusion

      The   court   DENIES      without   prejudice    Mr.   Morrison’s   Motion   for

Compassionate Release and to Appoint Counsel. [ECF No. 43]. The Court DIRECTS

the Clerk to send a copy of this Order to the defendant and counsel, the United States

Attorney, the United States Probation Office, and the United States Marshal.


                                       ENTER:         January 6, 2021




                                          9
